Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/2022 regarding claim rejections under 35 U.S.C. 112(b) in claims 1-2, 7-8, 12, 15, and 18 have been fully considered and are persuasive. The applicant has amended claims 1-2, 7-8, 12, 15, 18, and overcome the 112(b) rejection. Therefore, the 112(b) claims rejections in claims 1-2, 7-8, 12, 15, and 18 have been withdrawn.

Applicant’s arguments regarding claims rejection under 35 U.S.C. 103 with respect to claims 1-18, and 20 have been fully considered and are persuasive. The applicant has amended claims 1, 9, and 18 and overcome the 103 rejections. Thus, the 103 claims rejection in claims 1-18, and 20  have been withdrawn.

Applicant's arguments regarding claim rejections under 35 U.S.C. 101 in claims 1-18, and 20 have been fully considered but they are not persuasive. The applicant did not present a particular argument regarding the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A building health system comprising: an indoor air quality building profile measurement subsystem configured to generate an indoor air quality building profile; an indoor air quality building definition measurement subsystem configured to determine compliance with indoor air quality guidelines; a headend or building management subsystem (BMS) for a building, the headend or BMS is connected to the indoor air quality building profile measurement subsystem and the indoor air quality building definition measurement subsystem; and an artificial intelligence (AI) enabled indoor air quality building operation advisor service subsystem connected to the headend or BMS; and wherein: the Al enabled indoor air quality building operation advisor service subsystem generates predicted indoor air quality equipment performance indicators, generates an indoor air quality building measurement forecast based on the predicted indoor air quality equipment performance indicators, generates operation guidelines including indoor air quality operation performance indicators, building operation limits for the indoor air quality building profile, and then triggers generation of an operation strategy for the building to comply with the indoor air quality guidelines; and the Al enabled indoor air quality building operation advisor service subsystem incorporates one or more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points”.
Regarding Claim 9, the claim recites “A health building system comprises: 
a building health profile and measurement module; a building health measurement forecast module connected to the building health profile and measurement module; 
a health building continuous operation and strategy module connected to the building health measurement forecast module; and a headend or building management system (BMS) connected to the building health profile and measurement module, the building health measurement forecast module, and the building health continuous operation and strategy module; and wherein the building health measurement forecast module is configured to generate an indoor air quality forecast based on predicted equipment performance indicators for equipment of the headend or BMS.  
Regarding Claim 18, the claim recites “A method for autonomous operation of buildings comprising: profiling buildings in terms of indoor air quality (IAQ) using an IAQ building profile measurement system; defining the buildings using a building definition measurement subsystem; measuring a health of the buildings; continuously operating a building of the buildings; enabling with artificial intelligence an indoor air quality building operation advisor service in communication with a headend or building management subsystem (BMS) for a building; generating an indoor air quality building measurement forecast based on predicted equipment performance indicators for equipment of the headend or BMS using the indoor air quality building operation advisor service; generating indoor air quality operation performance metrics and operation limits using the indoor air quality building operation advisor service; 
generating an operation strategy for the building; and implementing the operation strategy for the building to ensure the building operates within the operation limits”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claim 18; apparatus for claims 1 and 9).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, the highlighted portion constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exception. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in claims that cover certain methods of organizing human activities-fundamental economic practices and principles. 
In claim 1, the steps of “the Al enabled indoor air quality building operation advisor service subsystem generates predicted indoor air quality equipment performance indicators, generates an indoor air quality building measurement forecast based on the predicted indoor air quality equipment performance indicators, generates operation guidelines including indoor air quality operation performance indicators, building operation limits for the indoor air quality building profile, and then triggers generation of an operation strategy for the building to comply with the indoor air quality guidelines; and the Al enabled indoor air quality building operation advisor service subsystem incorporates one or more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points” represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0036], [0055], [0049], as published, hereinafter). 
In claim 9, the step of “the building health measurement forecast module is configured to generate an indoor air quality forecast based on predicted equipment performance indicators for equipment of the headend or BMS” represents a certain method of organizing human activities-fundamental economic practices and principles, therefore, it is considered to be an abstract idea (see for example [0017]).
In claim 18, the steps of “enabling with artificial intelligence an indoor air quality building operation advisor service in communication with a headend or building management subsystem (BMS) for a building; generating an indoor air quality building measurement forecast based on predicted equipment performance indicators for equipment of the headend or BMS using the indoor air quality building operation advisor service; generating indoor air quality operation performance metrics and operation limits using the indoor air quality building operation advisor service; 
generating an operation strategy for the building; and implementing the operation strategy for the building to ensure the building operates within the operation limits” represent a certain method of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0053]).
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: an indoor air quality building profile measurement subsystem configured to generate an indoor air quality building profile; an indoor air quality building definition measurement subsystem configured to determine compliance with indoor air quality guidelines; a headend or building management subsystem (BMS) for a building, the headend or BMS is connected to the indoor air quality building profile measurement subsystem and the indoor air quality building definition measurement subsystem; and an artificial intelligence (AI) enabled indoor air quality building operation advisor service subsystem connected to the headend or BMS.
In Claim 1, the preamble “A building health system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements of multiple subsystems (“an indoor air quality building profile measurement subsystem configured to generate an indoor air quality building profile; an indoor air quality building definition measurement subsystem configured to determine compliance with indoor air quality guidelines; a headend or building management subsystem (BMS) for a building, the headend or BMS is connected to the indoor air quality building profile measurement subsystem and the indoor air quality building definition measurement subsystem; and an artificial intelligence (AI) enabled indoor air quality building operation advisor service subsystem connected to the headend or BMS”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception.

In Claim 9: a building health profile and measurement module; a building health measurement forecast module connected to the building health profile and measurement module; a health building continuous operation and strategy module connected to the building health measurement forecast module; and a headend or building management system (BMS) connected to the building health profile and measurement module, the building health measurement forecast module, and the building health continuous operation and strategy module.
In Claim 9, the preamble “A health building system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements of multiple subsystems (“a building health profile and measurement module; a building health measurement forecast module connected to the building health profile and measurement module; a health building continuous operation and strategy module connected to the building health measurement forecast module; and a headend or building management system (BMS) connected to the building health profile and measurement module, the building health measurement forecast module, and the building health continuous operation and strategy module”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception.

In Claim 18: profiling buildings in terms of a healthy indoor air quality (IAQ); defining healthy buildings; measuring a health of buildings; continuously operating a healthy building.
In Claim 18, the preamble “A method for autonomous operation of buildings” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element of multiple operation units (“profiling buildings in terms of indoor air quality (IAQ) using an IAQ building profile measurement system; defining the buildings using a building definition measurement subsystem; measuring a health of the buildings; continuously operating a building of the buildings”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, connecting a building management subsystem (BMS) to the indoor air quality building profile measurement subsystem and the indoor air quality building definition measurement subsystem is disclosed by “Hedley US 20100286937”, [0047], [0101], [0131]; and “Drees US 20200162354”, [0034], [0048], [0085], [0131], [0241].
For example, connecting a building management subsystem by an artificial intelligence (AI) enabled indoor air quality building operation advisor service subsystem is disclosed by “Drees US 20200162354”, [0002], [0049], [0076], [0130], [0241], [0360]; and “Albonesi US 20160061469”, [0003], [0007], [0023].
The claims 1, 9, and 18, therefore, are not patent eligible.
With regards to the dependent claims 2-8, 10-17, and 20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims 2-8, 10-17, and 20 are, therefore, also ineligible.

Conclusion
Claims 1-18, and 20 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The most pertinent prior arts are “Hedley US 20100286937”, “Brickfield US 
20030171851”, “Berg-Sonne US 20140316582”, and “Harrod US 20120253523”.
As to claim 1, the combination of Hedley, Brickfield, Berg-Sonne, and Harrod 
teaches all the claim limitations except “an artificial intelligence (AI) enabled indoor air quality building operation advisor service subsystem connected to the headend or BMS; and wherein: the Al enabled indoor air quality building operation advisor service subsystem generates predicted indoor air quality equipment performance indicators, 
generates an indoor air quality building measurement forecast based on the predicted indoor air quality equipment performance indicators, generates operation guidelines including indoor air quality operation performance indicators, building operation limits for the indoor air quality building profile, and then triggers generation of an operation strategy for the building to comply with the indoor air quality guidelines; and the Al enabled indoor air quality building operation advisor service subsystem incorporates one or more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a building health system for profiling building in terms of healthy indoor air quality. The healthy building operation advisor service can support the process with an enablement of artificial intelligence. The system can also provide the user with the ability to define and measure the health of the building in terms of healthy indoor air quality, and the process of defining and measuring can be continuous. The health of building can be defined and measured in a continuous manner, and the user can be provided with the capability to monitor the health and quality of the indoor air in the building. The healthy air quality can be measured in real-time, so that the user can monitor the air quality in a building in real time, thus the user experience can be improved. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Hedley, Brickfield, Berg-Sonne, and Harrod to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0002], [0025], [0036], [0044] [0048], [0053] in the published specification.

As to claim 9, the combination of Hedley, Brickfield, Berg-Sonne, and Harrod 
teaches all the claim limitations except “a headend or building management system (BMS) connected to the building health profile and measurement module, the building health measurement forecast module, and the building health continuous operation and strategy module; and wherein the building health measurement forecast module is configured to generate an indoor air quality forecast based on predicted equipment performance indicators for equipment of the headend or BMS”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a building health system for profiling building in terms of healthy indoor air quality. The healthy building operation advisor service can support the process with an enablement of artificial intelligence. The system can also provide the user with the ability to define and measure the health of the building in terms of healthy indoor air quality, and the process of defining and measuring can be continuous. The health of building can be defined and measured in a continuous manner, and the user can be provided with the capability to monitor the health and quality of the indoor air in the building. The healthy air quality can be measured in real-time, so that the user can monitor the air quality in a building in real time, thus the user experience can be improved. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Hedley, Brickfield, Berg-Sonne, and Harrod to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0002], [0025], [0036], [0044] [0048], [0053] in the published specification.

As to claim 18, the combination of Hedley, Brickfield, Berg-Sonne, and Harrod 
teaches all the claim limitations except “enabling with artificial intelligence an indoor air quality building operation advisor service in communication with a headend or building management subsystem (BMS) for a building; generating an indoor air quality building measurement forecast based on predicted equipment performance indicators for equipment of the headend or BMS using the indoor air quality building operation advisor service; generating indoor air quality operation performance metrics and operation limits using the indoor air quality building operation advisor service; 
generating an operation strategy for the building; and implementing the operation strategy for the building to ensure the building operates within the operation limits”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a building health system for profiling building in terms of healthy indoor air quality. The healthy building operation advisor service can support the process with an enablement of artificial intelligence. The system can also provide the user with the ability to define and measure the health of the building in terms of healthy indoor air quality, and the process of defining and measuring can be continuous. The health of building can be defined and measured in a continuous manner, and the user can be provided with the capability to monitor the health and quality of the indoor air in the building. The healthy air quality can be measured in real-time, so that the user can monitor the air quality in a building in real time, thus the user experience can be improved. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Hedley, Brickfield, Berg-Sonne, and Harrod to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0002], [0025], [0036], [0044] [0048], [0053] in the published specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863